DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vajdic (US 2011/0118616).
Regarding claims 1, 10, and 19, Vajdic discloses a cardiac modeling system comprising: an electrode apparatus comprising a plurality of external electrodes to sense electrical activity from tissue of a patient (e.g. ¶¶ 3); and computing apparatus comprising processing circuitry operatively coupled to the electrode apparatus (e.g. ¶¶ 108) and configured to: sense electrical activity using the plurality of external electrodes (e.g. Fig. 1); determine a pseudo-electric vector for one or more of the external electrodes based on an estimated center of the patient's heart and the sensed electrical activity and generate spatial representation data of the sensed electrical activity based on the one or more determined pseudo-electric vectors (e.g. ¶¶ 117, 134, 145, 193, etc.; Figs. 3-4). 
Regarding claims 2-6, 11-15, and 20-24, Vajdic further discloses the processing circuitry is further configured to generate the spatial representation data of the sensed electrical activity based on a plurality of sensor-integrated pseudo-electric vectors, wherein each sensor-integrated pseudo-electric vector is associated with a different time value, where in the data represents one or more of a QRS/T-wave loop (e.g. ¶¶ 134, 145).
Regarding claims 7-9, 16-18, and 25-27, Vajdic further discloses the processing circuitry is further configured to determine a time-integrated pseudo-electric vector based on a combination of two or more sensor-integrated pseudo-electric vectors, wherein each sensor-integrated pseudo-electric vector is associated with a different time value (e.g. ¶¶ 128).  In addition as few as three leads can be used to obtain the orthogonals of the heart vector instead of all 12(e.g. ¶¶ 65).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792